Case 19-10878-KG Doc 1 Filed 04/22/19 Page 1 of 16

Fil| in this information to identify your case:

 

United States Bankruptcy Court for the:
DISTR|CT OF DELAWARE

Case number (ir/<nown) Chapter 11

 

l:| Check if this an
amended filing

 

 

Official Form 201
Vo|untary Petition for Non-lndividua|s Filing for Bankruptcy 4/19

lf more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is availab|e.

1. Debtor's name FM Networks LLC

 

2. A|| other names debtor

used i“ the 'ast 8 years FKA Fuse Networks LLc

|nC|Ud€ any assumed MuchMusic U.S.A Venture
nameS, trade nameS and

doing business as names

 

3. Debtor's federal
Emp|oyer |dentification 11'3216500
Number (E|N)

 

4. Debtor's address Principa| place of business Mai|ing address, if different from principal place of
business

700 North Centra| Avenue

 

 

 

Suite 600

G|enda|e, CA 91203

Number, Street, City, State & Z|P Code P.O. Bo)<, Number, Street, Clty, State & Z|P Code

Los Ange|es Location of principal assets, if different from principal
County place of business

 

Number, Street, City, State & ZlP Code

 

5. Debtor'swebsite(URL) www.fuse.tv

 

6- TYP€ °f deb*°’ l corporation (inoluding Limited Lia\oimy Company (LLC) and Limited Liability Parcnership (LLP))

|:I Partnership (exc|udlng LLP)
|:l Other. Specify:

 

 

Of'ficia| Form 201 Vo|untary Petition for Non-|ndividua|s Fi|ing for Bankruptcy page 1

D€bfor FM Networks LLC

Case 19-10878-KG Doc 1 Filed 04/22/19 Page 2 of 16

Case number (if/<nown)

 

Name

7. Describe debtor's business

 

A. Check one.'

Hea|th Care Business (as defined in 11 U.S.C. § 101(27A))
Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
Raiiroad (as defined in 11 U.S.C. § 101(44))

Stockbroker (as defined in 11 U.S.C. § 101(53A))

Commodity Broker (as defined in 11 U.S.C. § 101(6))
Clearing Bank (as defined in 11 U.S.C. §781(3))

i'_'ii:ii.:ii:l|:ii:i

l None of the above

B. Check al/ that apply

|:\ Tax-exempt entity (as described in 26 U.S.C. §501)

i:l investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
l:] investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

C. NA|CS (North American industry Classification System) 4-digit code that best describes debtor.
See http://www.uscourts.qov/four-diqit-nati0nai-association-naics-codes.

 

 

__M
8. Under which chapter of the Check one:
Bankruptcy Code is the
debtor filing? m Chapter 7
|___i Chapter 9

- Chapter 11. Check a/l that app/y:

[_'.] Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).

|:l The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). if the debtor is a small
business debtor, attach the most recent balance sheet, statement of operations, cash-flow
statement, and federal income tax return or if ali of these documents do not exist, follow the
procedure in 11 U.S.C. § 1116(1)(B).

- A plan is being filed with this petition.
- Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
accordance with 11 U.S.C. § 1126(b).

[:| The debtor is required to file periodic reports (for examp|e, 10K and 1OQ) with the Securities and
Exchange Commission according to § 13 or 15(d) of the Securities ExchangeActof1934. Fiie the
attachment to \/oluntary Petition for Non~/ndividua/s Fi/ing for Bankruptcy under Chapter 11
(Officia| Form 201A) with this form.

i:l The debtor is a shell company as defined in the Securities Exchange Act of 1934 Ru|e 12b-2.
[] Chapter 12

 

9. Were prior bankruptcy
cases filed by or against
the debtor within the last 8
years?

if more than 2 cases. attach a
separate list.

l No.
l:i Yes.

District When Case number

 

District When Case number

 

 

10. Are any bankruptcy cases
pending or being filed by a
business partner or an
affiliate of the debtor?

List ali cases. if more than 1,
attach a separate list

|:lNo

- Yes.

Debtor See Rider 1 Re|ationship Affi|iate

 

District De|aware When Case number, if known

 

 

Officia| Form 201

Vo|untary Petition for Non-individua|s Fiiing for Bankruptcy page 2

Debef FM Networks LLC

Case 19-10878-KG Doc 1 Filed 04/22/19 Page 3 of 16

Case number (l'rknown)

 

Name

 

 

11. Why is the case filed in Check all that app/y:
this district?
- Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
preceding the date of this petition or for a longer part of such 180 days than in any other district.
l:i A bankruptcy case concerning debtor‘s affiliate, general partner, or partnership is pending in this district
12. Does the debtor own or

have possession of any
real property or personal
property that needs
immediate attention?

- No
m Yes Answer below for each property that needs immediate attention. Attach additional sheets if needed.

Why does the property need immediate attention? (Check ai/ that app/y.)

l:l lt poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
What is the hazard?

 

l:l lt needs to be physically secured or protected from the weather.

ij lt includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).

l.'_'l Other

 

Where is the property?

 

Number, Street, City, State & ZlP Code
is the property insured?

L_.lNo

|:] Yes_ insurance agency

 

Contact name

 

Phone

 

 

- Statisticai and administrative information

13.

 

Debtor's estimation of
available funds

Check one.'
- Funds will be available for distribution to unsecured creditors.

l:l After any administrative expenses are paid, no funds will be available to unsecured creditorsl

 

 

14- Estimated number Of |Ii 1-49 iI| 1,000-5,000 iii 25,001-50,000
°'ed't°'$ iI| 50~99 iii 5001-10,000 iii 50,001-100,000
ij 100-199 Ei 10,001-25,000 Ei lvlore tnanloo,ooo
l 200-999
15- Estimated Assets ij $0 - $50,000 iI| $1,000,001 - $10 million l:i $500,000,001 - s1 billion

l___l $50,001 - $100,000
l:l $100,001 - $500,000
l.__] $500,001 - $1 million

iii $10,000,001 - $50 million
iii $50,000,001 - $100 million
l $100,000,001 - $500 million

m $1,000,000,001 - $10 billion
l:] $10,000,000,001 - $50 billion
L__l l\/iore than $50 billion

 

16. Estimated liabilities ij $0 - $50,000
l:| $50,001 - $100.000
l:l $100,001 - $500,000

l:l $500.001 - $1 million

l:l $1,000,001- $10 million

l:i $10,000,001 - $50 million
l:i $50,000,001 - $100 million
l $100,000,001 - $500 million

l:l $500,000,001 - $1 billion

l:i $1,000,000,00'| - $10 billion
l___l $10,000,000,001 - 350 billion
l:l l\/iore than $50 billion

 

Officia| Form 201

Vo|untary Petition for Non-|ndividuals Fiiing for Bankruptcy

page 3

Case 19-10878-KG Doc 1 Filed 04/22/19 Page 4 of 16

Debtor
Name

FM Networks LLC

- Request for Reiief, Deciaration, and Slgnatures

Case number (l'rknown)

 

 

WARNiNG -- Bankruptcy fraud ls a serious crime. Mak|ng a false statement in connection with a bankruptcy case can result in fines up to $500,000 or

imprisonment for up to 20 years. or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Deciaration and signature

of authorized
representative of debtor

X

The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.

i have been authorized to file this petition on behalf of the debtor.

l have examined the information in this petition and have a reasonable belief that the information is trued and correct.

  

i declare under p

Executed on .z___ _

l

~ .`"""‘\-¢.
LS/_Mnu§ R<il..lem ._“. l\
_Signature o authorized representative of debi_§r

 

Till@ Chief Financiai Officer and Secretary

Miguei Roggero

 

Pr|nted name

 

18. Signature of attorney

official Form 201

X

/s/ James E. O'Neili
S|gnature of attorney for debtor

James E. O'Nell|
Printed name

Pachu|ski Stang Ziehl & Jones LLP
Firm name

919 N. Market Street

17th Floor

Wilmington, DE 19899

Numberl Street, City, State & ZiP Code

Contact phone 302-652-4100 Emal| address

4042 DE

Date lp/Z?//LO{€

MM i DD l Y‘YYY '

joneiil@psz]law.com

 

 

Bar number end State

Vo|untary Petit|on for Non~individuais Fiiing for Bankruptcy

page 4

Case 19-10878-KG Doc 1 Filed 04/22/19 Page 5 of 16

 

Fii| in this information to identify the case:

Debtor name FM Networks LLC

United States Bankruptcy Court for the: DiSTRiCT OF DELAWARE

 

Case number (ir known)
L'_\ Check if this is an

amended filing

 

Offlciai Form 202
Deciaration Under Penalty of Perjury for Non-individuai Debtors one

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and iiabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents This form must state the individual's position or relationship to the debtor. the identity of the document,
and the date. Bankruptcy Ruies 1008 and 9011.

WARN|NG -~ Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or lmprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.

- Deciaration and signature

i am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
individual serving as a representative of the debtor in this case.

 

l have examined the information in the documents checked below and | have a reasonable belief that the information is true and correct:

Schedu/e A/B.' Assets-Rea/ and Personal Properry (Officiai Form 206A/B)

Schedu/e D.' Creditors Who Have C/aims Secured by Property (Offlc|al Form 2060)

Scheduie E/F: Creditors Who Heve Unsecured C/aims (Offlc|a| Form 206E/F)

Scheduie G.' Executory Coniracts and Unexpired Leases (Offlclai Form 2066)

Schedule H.' Codebtors (Offtciai Form 206H)

Summary of Assets and Liabi/ities for Non-Individuals (Otflcial Form 206Sum)

Amended Schedu/e

Chapter 11 or Chapter 9 Cases.' List of Creditors Who Have the 20 Largesi Unsecured C/aims and Are Not Insiders (Offlcia| Form 204)

Other document that requires 8 declaration Corporate Ownershlp Statement; Equity Holders List; Creditor Matrix
Certification

 

l I[i[]i:li:ii:ii:ii`_']

| declare under penalty of perjury that the foregoing is true and correct. ,,»'

_ ,;‘.l _ ._. _
q a:"l' ll(:'!|r_lf X /s/MigueiRoquM

S|gnature of individual signing on behalf of‘tet-itor

Executed on
Miguei Roggero
Pr|nted name

Chief Financiai officer and Secretary
Position or relationship to debtor

Ofiiciai Form 202 Deciaration Under Penalty of Perjury for Non-individual Debtors

Sottware Copyright (c) 1996»2018 Best Case. LLC - www.bestcase.com Best Case Bankruptcy

Case 19-10878-KG Doc 1 Filed 04/22/19 Page 6 of 16

Rider 1 to Vo|untary Petition

On the date hereof, each of` the affiliated entities listed below, including the debtor in this
chapter ll case (collectively, the “Debtors”), filed a petition in this Court for relief under chapter
ll of title ll of the United States Code. Contemporaneously With the filing of` their petitions, the
Debtors filed a motion requesting an order authorizing joint administration of the cases With that
of Fuse, LLC, the Lead Debtor for administrative purposes only.

FM Networks LLC

Fuse Finance, Inc.

Fuse Holdings LLC

Fuse Media, Inc.

Fuse Media, LLC

Fuse, LLC

JAAM Productions, LLC
Latino Events LLC

SCN Distribution, LLC

DOCS__SF:98993.1 29402/001

Case 19-10878-KG Doc 1 Filed 04/22/19 Page 7 of 16

WRITTEN CONSENT OF
SOLE MEMBER
OF
FM NETWORKS LLC
(a New York Limited Liability Company)

The undersigned, being the sole member of FIVI Networks LLC, a New York limited
liability company, does hereby consent to the adoption of the following resolutions in accordance
with its Amended and Restated Limited Liability Company Agreement dated July l, 2014 and
the New York Limited Liability Company Law:

Wl-IEREAS, the sole member (the “Sole Member”) of FM Networks LLC,
a New York limited liability company (the “Company”), has considered the
financial and operational aspects of the Company’s business;

WHEREAS, the Sole Member has reviewed the historical performance of
the Company, the market for the Company’s products and services, and the
current and long-term liabilities of the Company;

WHEREAS, the Sole Member has, over the last several months, reviewed
the materials presented to it by the management of and the advisors to the
Company regarding the possible need to undertake a financial and operational
restructuring of the Company;

WHEREAS, the Sole Member has analyzed each of the financial and
strategic alternatives available to it, including those available on a consensual
basis with the principal stakeholders of the Company, and the impact of the
foregoing on the Company's business and its stakeholders;

NOW, THEREFORE, BE IT RESOLVED, that in the judgment of the
Sole Member, it is desirable and in the best interests of the Company, its creditors,
employees, and other interested parties that a petition be filed by the Company
seeking relief under the provisions of chapter ll of title ll of the United States
Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the
District of Delaware (the “Bankruptcy Court”);

RESOLVED, that the officers of the Company (each, an “Authorized
Ot`ticer”) be, and each of them hereby is, authorized on behalf of the Company to
execute, verify and file all petitions, schedules, lists, and other papers or
doouments, and to take and perform any and ali further actions and steps that any
such Authorized Officer deems necessary, desirable and proper in connection
with the Company’s chapter ll case, with a view to the successful prosecution of
such case',

DOCS_LA:318934.1 29402/001

Case 19-10878-KG Doc 1 Filed 04/22/19 Page 8 of 16

RESOLVED, that the Authorized Officers, on behalf of the Company, are
authorized, empowered and directed to retain the law firm of Pachulski Stang
Ziehl & Jones LLP (“PSZ&J”) as bankruptcy counsel to represent and assist the
Company in carrying out its duties under chapter ll of the Bankruptcy Code, and
to take any and all actions to advance the Company’s rights in connection
therewith, and the Authorized Of`ficers are hereby authorized and directed to
execute appropriate retention agreements, pay appropriate retainers prior to and
immediately upon the filing of the bankruptcy, and to cause to be filed an
appropriate application for authority to retain the services of PSZ&J;

RESOLVED, that the Authorized Officers, on behalf of the Company, are
authorized, empowered and directed to retain the services of FTI Consulting as
the Company’s financial advisor, effective as of the date the petition is filed, and
in connection therewith, the Authorized Officers are hereby authorized and
directed to execute appropriate retention agreements, pay appropriate retainers
prior to and immediately upon the filing of the bankruptcy, and to cause to be
filed an appropriate application for authority to retain the services of FTI
Consulting;

RESOLVED, that the Authorized Officers, on behalf of the Company, are
authorized, empowered and directed to retain the services of KCC as the
Company’s claims, noticing, solicitation agent and administrative advisor,
effective as of the date the petition is filed, and in connection therewith, the
Authorized Officers are hereby authorized and directed to execute appropriate
retention agreements, pay appropriate retainers prior to and immediately upon the
filing of the bankruptcy, and to cause to be filed an appropriate application for
authority to retain the services of KCC;

RESOLVED, that the Authorized Officers of the Company be, and hereby
are, authorized and directed to employ any other professionals necessary to assist
the Company in carrying out its duties under the Bankruptcy Code; and in
connection therewith, the officers of the Company are hereby authorized and
directed to execute appropriate retention agreements, pay appropriate retainers
prior to or immediately upon the filing of the chapter il case and cause to be filed
appropriate applications with the Bankruptcy Court for authority to retain the
services of any other professionals, as necessary, and on such terms as are deemed
necessary, desirable and proper;

RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized on behalf of the Company to take any and all actions, to execute,
deliver, certify, file and/or record and perform any and all documents, agreements,
instruments, motions, affidavits, applications for approvals or rulings of
governmental or regulatory authorities or certificates and to take any and all
actions and steps deemed by any such Authorized Officer to be necessary or
desirable to carry out the purpose and intent of each of the foregoing resolutions
and to effectuate a successful chapter ll case; and

DOCS_LA:318934.1 29402/001

Case 19-10878-KG Doc 1 Filed 04/22/19 Page 9 of 16

RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized on behalf of the Company to take any and all actions and steps deemed
by any such Authorized Officer to be necessary or desirable to the develop, file
and prosecute to confirmation of a chapter 11 plan and related disclosure
statement; and

RESOLVED, that any and all actions heretofore taken by any Authorized
Officer or the directors of the Company in the name and on behalf of the
Company in furtherance of the purpose and intent of any or all of the foregoing
resolutions be, and hereby are, ratified, confirmed, and approved in all respects

[Signature page follows ]

DOCS_LA:318934.l 29402/00\

Case 19-10878-KG Doc 1 Filed 04/22/19 Page 10 of 16

lN Wl'I`NEH WHEREUF, the undersigned has duly executed this Written Consent of
Sole Member as ot`_ '£¢'r' 261 9.

SOLE MEMBER:

FUSE HOLDI_NGS, Ll C,
a Del aware limited liability company

Mf€r~f”
By

Name: M1g11el Ro gero
Title: Chief Financial Officer

SIGNA TURE PAGE TO WRITTEN CONSENT OF
SOLE MEMBER OF FM`NETWURKS LLC

DOCS_L/\:3 l 89341! 29402/00]

Case 19-10878-KG

Fi|l in this information to identify the case:

 

Debtomame Fl\/l Networks LLC

 

United States Bankruptcy Court for tne:

Case number (lf known): 19"

 

District of Delaware

(State)

 

Offlcial Form 204

Doc 1 Filed 04/22/19 Page 11 of 16

[:l Check lf this is an
amended filing

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest
Unsecured C|aims (on a Conso|idated Basis) and Are Not lnsiders

12/15

 

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. |nc|ude claims which the debtor
disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). A|so, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 30
largest unsecured claims, on a consolidated basis.

Name of creditor and complete

Name, telephone number, and Nature of the claim |ndi¢a¢e if

mailing address, including zip code emai| address Of Credifor

1 iShthime Networks Domestic

`2450 Co|orado Ave, Suite 500
_…,,l§§,[li_"i_ M‘?I‘lca' CA 90404

2 Buena Vista Television
1500 South Buena Vista Street
Burbank, CA 91521-3933

3 Universal City Studlos
Productions
l30 Rockefe||er Plaza, 15 F|oor E
!New York, NY 10112

54 iComcast Spotlight

' i13431 Col|ections Center Drive

Chicago, |L 60693

L.H

llVletro Goldwyn l\/|ayer Studios
1|nC.

Attn: Nicho|as Kalee|

245 N. Bever|y Drlve

Bever|y Hi||s, CA 90210-5317

contact

Tina Tran

Te|: 310~264~3585
TlNA.TRAN@CBS.CO|\/l
Kathleen Castano

Te|: 321-939~7736
kathleen.z.castano@disney.
com

.,Attn: Micha| Sziek _. .' .,

Te|: 760-231-0800
micha|.szlek@nbcuni.com

Catherine Brooks

Te|: 1-888~877~9799
Catherine_Brooks@comcas
Nicholas Kaleel
'Tel; 310-586-8845
nka|ee|@mgm.com

 

 

6 Akin Gump Strauss Hauer
One Bryant Park

jBank of America ToWer
iNew York, NY 10036-6745

|ra S. Dizengoff
Te|: 212-872-1000
idizengoff@akingump.com

 

7 Adobe Systems lncorporated
3900 Adobe Way

`¢Lehi, UT 84043

American Society Of
Composers, Authors And
Pub|lshers

1 Lincoln Plaza

New Yorl_<~,mNY 10023

 

Fax: 801-437-2883
rgcordus@adobe.com

Ray Schwind
Te|: 212-621-6461
rschwind@ascap.com

 

(for examp|e, trade

debts, bank loans,
professional
services, and
government
contracts)

Acquired
Programmlng

Acquired

Programming

Acquired
Programming

Trade Debt

Acquired
Programming

Other

 

Professiona| Fees

l\/|usic Licensing 1

, 1
Amount of unsecured claim
claim is
conhngenL

lfthe claim is fully unsecured, fill in only unsecured
claim amount |f claim is partially secured, fill in total

unliquidated claim amount and deduction for value of collateral
, or disputed or setoff to calculate unsecured claim.

\Total claim, if Deduction for

_ partially value of
i secured collateral or
setoff

 

 

 

 

Unsecured claim

$600,000.00

$21"<")`2`,`266.`(`)'6“

$386,733.34 '

'_$170,;105.17

$150,000.oo '

$69,170.51

$59,819.46

 

 

Case 19-10878-KG Doc 1 Filed 04/22/19 Page 12 of 16
F|\/| Networks LLC

Name

Debtor Case number ur/<nown)l 9'

 

 

 

 

 

 

 

 

 

 

 

 

 

i Name of creditor and complete Name, telephone number, and Nature of the claim indicate if Amount of unsecured claim
mailing address, including zip code emai| address Of creditor (for examp|e, trade claim is lfthe claim is fully unsecured, fill in only unsecured
l COnfaCf debe. bank |OanS, contingent, claim amount lf claim is partially secured, till in total
professional unliquidated claim amount and deduction for value of collateral
S€NiC€S, and }, or disputed or setoff to calculate unsecured claim.
government
contracts)
Total claim, if Deductlon for Unsecured claim
partially value of
secured collateral or
ii…, 11_… A.…...._ _,,, 11 setoff ___ i,,.…_
9 Broadcast l\/lusic, |nc. §John Po|ly lll\/luslc Licenslng 1 $59,001.71
7 Wor|d Trade Center §Te|: 615-401~2950 l
250 Greenwich Street i'po||y@bmi.com l
_11\1@\~ quk_, _1\1Y 10007-0030 _ j
10 'Facebook Inc. jOther l $40,000
15161 Col|ections Center Drive i
_gr_\_ig§__go, 11 60693 l
11 Epicor Software Fax: 512-356-0500 -Software $38,367.00
PO Box 204768 BusinessOps@epicor.com
ZDa"as,,,:_,x. 7532,,0-476§ _ 1
12 iAssociation of National lSarah O|tman 'T rade Debt _ $25,000.00
§Advertisers, lnc. lTe|: 212-697-5950
708 Third Avenue, 33rd F|oor isoltman@ana.net §
NeWYOrl< ..... '_\AY__ 10017 ____________________ 1_ , ,,,, _ __ , 1 ` .___1
13 Banijay Rights Limited -Andreas Lemos l cquired $22,680.00
The Gloucester Bui|ding Te|: (+44) 20-7013-4000 rogramming
Kensington Vi|lage Fax: (+44) 20-7013-4012
London, Eng|and W14 8RF flnance@banijayrlghts.com _
14 .Defy |\/ledia, LLC Deborah Donaldson Trade Debt $21,044.30
E498 7th Avenue, 19th Floor Te|: 212-244-4307
NeW York, NY 10018 info@defymedla.com
15 [F. Howard Foundation Te|: 301-588-6767 ther $17,500.00
l601 13th Street, NW Fax: 301-588-6766
- uite 710 North T-HOWARD.ORG
__.1 _________ ashmgwn _____ DCZOOOS____
16 '-Sevi|le |nternatlona| Te|: 514-878-2282 ..cquired $11,250.00
'.55 rue St. Antoine sevilleinternationa|@fi|mss lProgramming
Bureau 300 levi|le.com
_ E'Y!,<.>ntr@ab Canada___t!?§ 141_ , _, . , _ _
17 Creative Clrc|e Te|: 323-381-7909 :Staffing $9,975.00
§PO BO)< 74008799 COLLECT|ONSLA@CREAT|VE
lchicago, 11 60674-8799 _ clacLE.coM ___ '__M
18 llron |\/lountain :ll\/|FSCUSTOMERSERV|CE@| lStorage $4140.22
|PO Box 601002 lRONl\/IOUNTAIN.COl\/l l
lPasadena, CA 91189-1002 | '
19 524 Seven, LLC iTel: 212-966-4426 Staffing $3,044.80
`105 I\/laxess Road lFax: 516-927-0501
Suite 201
Melville, NY 11747 ““““““ ___ M_
20 One Penn P|aza, LLC "g|ick@vno.com ent $2,068.58
Rec Acct
PO Bo)< 371486
Pittsburgh, PA 15250-7486 _ h g

 

 

Official Form 204

DOCS_SF:98992.1

 

 

 

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims (on a consolidated basis)

 

 

page 2

Case 19-10878-KG Doc 1 Filed 04/22/19 Page 13 of 16

 

 

 

 

 

 

Debtor FM Networks LLC Case number (r/known)19‘
Name
| Name of creditor and complete Name, telephone number, and Nature of the claim.|ndicatc if Amount of unsecured claim
mailing address, including zip code emai| address of creditor (for examp|e, trade claim is lf the claim is fully unsecured, n|| in only unsecured
l contact deblS, b_ank |OanS. -contingent, claim amount. lf claim is partially secured. f1|| in total l
PrOf§SS|OnS\ unliquidated claim amount and deduction for value of collateral
ServlCeS. and , or disputed' or setoff to calculate unsecured claim.
_ government '
1 contracts)
Total claim, if Deduction for Unsecured claim
partially value of
secured collateral or
. setoff
21 Ta|ent Hub Wor|dwide lnc. 'Fax: 646-682-7424 Staffing ' $1,935.75
52 Vanderbl|t Ave., Suite 1410
NeW York, NY 10017
22 Warner Bros Domestic Cable iDeanna Valdez Acquired $1,522.38
_Distribution ife|: 818-954-4264 Programming
§4000 Warner Blvd, Bldg. 118 Peanna.Valdez@Warnerbro
iRoom 1062 s.com
_ ........ l§_\i['£’étll<_CA915221131 _
23 ‘Vision Service Plan (CA) Benefits $1,019.22

xPO BOX 45210

fa.n__.§ren§s§a§/A _______ 94145 _ _
24 magerights |nternationa|, |nc. support@lmagerights.com Other C,U, D $800.00

glth l\/|axess Road, Suite 201

ilirmrvillr-.», NY 11747

|

25 l .flac Fax: 877-844-0201 Benefits $561.22
1932 Wynnton Road

lumbus, GA 31999-6005

 

 

 

26 Pub|ic Storage Storage $486.00
3810 Eag|e Rock Blvd
Los Angeles, CA 90065

27 ;Coffee Distributing Corp. Te|: 516-746-7010 Office Supp|ies $222.26
1200 Broadway Fax: 516-742-7018
jPo Bo>< 766 l
§Garden City Park, NY 11040-
11055 _ ___ _W_

28 GLOBE STORAGE AND |VlOVING lnfo@globemoving.com Storage $190.53
1CO. lNC.

i665 BROADWAY - SU|TE 301

New York, NY 10012 4 4 _` _ _‘ m _¢_H_
29 Purchase Power Postage $163.22

PO BOX 371874

Pittsburgh, PA 15250~7874

30 U|\/|O LLC |nfo@xumo.com l\/ledia Placemenf
PARK PLAZA
uite 1500

__ lrvine, CA 92614

$15,5.'56

 

 

 

 

 

 

 

 

.____ ______ ______ ___L _..__ .__~_ __ ________ _1___._

Official Form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims (on a consolidated basis) page 3
DOCS_SF:98992.1

Case 19-10878-KG Doc 1 Filed 04/22/19 Page 14 of 16

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE
In re: Chapter ll
FM NETWORKS LLC, Case No. 19-___ (___)

Debtor.

 

CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

 

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges
to evaluate possible disqualification or recusal, the Debtor, certifies that the following is a
corporation other than the Debtor, or a governmental unit, that directly or indirectly owns 10% or
more of any class of the corporation’s equity interests, or states that there are no entities to report
under FRBP 7007.1.

 

|:| None [check if applicable]

Name: Fuse Holdings LLC
Address: 700 North Central Avenue
Suite 600

Glendale, CA 91203

DOCS_SF:98992.1

Case 19-10878-KG Doc 1 Filed 04/22/19 Page 15 of 16

IN THE UNITED STATES BANKRUPTCY CGURT
FOR THE DISTRICT OF DELAWARE

In re: Chapter ll

FM NETWORKS LLC, Case No. l9- (_)

Debtor.

LIST OF EQUITY SECURITY HOLDERS

Following is the list of the Debtor’s equity security holders Which is prepared in accordance With rule
1007(a)(3) for filing in this Chapter ll Case:

 

 

Name and Last Known Address or Security Number of Kind of Interest
Place of Business of Holder Class Securities
Fuse Holdings LLC
700 North Central Avenue 100% ownership
Suite 600 interest
Glendale, CA 91203

 

 

 

 

Docs_sr:9s992.1

Case 19-10878-KG Doc 1 Filed 04/22/19 Page 16 of 16

lN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE
In re: Chapter ll
FM NETWORKS LLC, Case No. 19-_ (__)

Debtor.

 

CERTIFICATION OF CREDITOR MATRIX

 

Pursuant to Rule 1007-2 of the Local Rules of Bankruptcy Practice and Procedure
for the United States Bankruptcy Court for the District of Delaware, the above captioned debtor
(the “Debtor”) hereby certifies that the Credz`tor Matrix submitted herewith contains the names
and addresses of the Debtor’s creditors. To the best of the Debtor’s knowledge, the Credz'ror
Marrz'x is complete, correct, and consistent with the Debtor’s books and records.

The information contained herein is based upon a review of the Debtor’s books and
records as of the petition date. However, no comprehensive legal and/or factual investigations
with regard to possible defenses to any claims set forth in the Crediror Marrz'x have been
completed Therefore, the listing does not, and should not, be deemed to constitute: (l) a waiver
of any defense to any listed claims; (2) an acknowledgement of the allowability of any listed
claims; and/or (3) a waiver of any other right or legal position of the Debtor.

DOCS_SF:98992.1

